El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La peticionaria empieza su año económico el 11 de enero de cada año y termina el 10 de enero del año siguiente. Al *679cerrar sus operaciones el 10 de enero de 1943, correspondien-tes al año 1942-43, acreditó a cada socio en sns libros la par-ticipación que les correspondía por concepto de beneficios durante el referido año. Así mismo hizo bonificaciones a sns empleados por servicios prestados entre el 11 de enero de 1942 y el 10 de enero de 1943. • También pagó comisiones a algunos de sus empleados al finalizar el año económico.
El 18 de marzo de 1943, en cumplimiento de la Ley núm. 29 de 7 de diciembre de 1942 ((2) pág. 161), conocida por “El Impuesto de la Victoria”, según fue enmendada por la Ley núm. 175 de mayo 15, 1943 (pág. 631), rindió al Tesorero-de Puerto Eico la declaración jurada que exige la ley, expre-sando los pagos efectuados por ella desde enero 1, 1943 hasta febrero 15 siguiente, acompañando la contribución retenida por ella en su origen correspondiente a dichos pagos.
Al declarar los ingresos sujetos al pago del Impuesto de la Victoria se limitó a una parte proporcional de los benefi-cios distribuidos a sus socios y de las bonificacioiies y comi-siones pagadas a sus empleados durante el año económico 1942-43, es decir, la correspondiente a los primeros diez días-del año 1943, a pesar de que la totalidad de los beneficios, bonificaciones y comisiones fue realmente acreditada o pagada al cerrar las operaciones del año económico el 10 de enero de 1943. En otras palabras, la peticionaria dejó de declarar los pagos hechos el 10 de enero de 1943 corres-pondientes a bonificaciones, beneficios y comisiones deven-gados pero no pagados entre el 11 de enero y el 31 de diciem-bre de 1942. Consecuentemente dejó de retener en su origen y satisfacer al Tesorero el impuesto sobre los mismos.
El 20 do marzo de 1944 el Tesorero de Puerto Rico notificó a la peticionaria una deficiencia para el año anterior por concepto del Impuesto de la Victoria, montante a $3,802.91, más intereses a razón de 1 por ciento mensual hasta la fecha en que verificara el pago. Solicitó la peticionaria la re-consideración de la decisión del Tesorero y siéndole denegada *680recurrió para ante el Tribunal de Contribuciones, el cual, con fecha 3 de julio de 1946, modificó la decisión recurrida en el sentido de rebajar los intereses del 1 por ciento al % por ciento mensual y así modificada la confirmó. Solicitó la pe-ticionaria la reconsideración y al serle denegada, oportuna-mente instó ante este Tribunal el presente recurso.
La peticionaria alega que no venía obligada a retener en su origen y pagar al Tesorero la contribución del Impuesto de la Victoria, sobre pagos por servicios prestados antes del 1ro. de enero de 1.943 — fecha en que empezó a regir la ley creando el impuesto de la victoria, a pesar de haber sido acreditados en sus libros el 10 de enero de 1943.
El artículo 1 de la Ley del Impuesto de la Victoria crea, en adición a cualquiera otra contribución impuesta por la Ley de Contribuciones Sobre Ingresos, una contribución de 5 por ciento sobre el ingreso bruto de todo individuo en exceso de $15.05 semanales, por concepto de salarios, suel-dos, remuneraciones, comisiones, etc.(1)
La cuestión a resolver es una de interpretación de estatutos y siguiendo la regla cardinal en materia de hermenéutica, debemos determinar cuál fue la intención legislativa. Para ello es necesario examinar el estatuto.
Definiendo el ingreso bruto a los efectos de la ley dice el artículo 1:
. . Se entenderá por ingreso bruto toda cantidad de dinero que, procediendo de los conceptos antes enumerados como sujetos al pago del impuesto, sea realmente recibida por el contribuyente o depositada o consignada a su favor o para su beneficio. Ese mismo significado tendrá la palabra pago, según se usa en esta Ley.” (Bastardillas nuestras.)
El artículo 4 prescribe:
“Todo individuo que tenga ingresos sobre los cuales proceda el pago del Impuesto de la Victoria y en los que no le haya sido -hecha *681la retención en el origen, presentará al Tesorero de Puerto Rico la primera declaración de ingresos el día quince de febrero de 1943, cubriendo los ingresos del mes de enero de 1943. En julio quince de 1943 radicará su declaración cubriendo los ingresos percibidos desde enero treinta y uno a junio treinta de 1943, y de ahí en ade-lante los días quince de enero y quince de .julio de cada año ...” (Bastardillas nuestras.)
Y el artículo 7 dispone:
“Toda persona que según las disposiciones de esta Ley venga obligada a retener en su origen la contribución impuesta, • deberá presentar con sus pagos al Tesoro declaraciones bajo juramento ha-ciendo constar en ellas los pagos efectuados a los contribuyentes a quienes les retuvo el importe.en o antes de febrero 15 de 1943 en cuanto concierne a los pagos hechos desde enero 1 de 1943 hasta enero 31 de 1943, en o antes • de julio -15 de 1943, en cuanto concierne a los pagos verificados en el semestre de enero 1 a junio 30 de 1943, no incluidos en su pago anterior y subsiguientemente en o antes de enero 15 y julio 15 respecto a los semestres que ter-minen en diciembre 31 y junio 30 respectivamente.” (Bas-tardillas nuestras.)
Como liemos visto, el estatuto prescribe que cualquier pago ele sueldo, salarios, compensación, comisiones, etc. recibido por el contribuyente o consignado o depositado a su favor o para su beneficio, a partir del 1ro. de enero de 1943, está sujeto a pagar el Impuesto de la Victoria.
Si la intención legislativa hubiera sido no gravar los suel-dos, compensaciones, etc. por servicios prestados antes del 1ro. de enero 1943, pero realmente recibidos o consignados después de e.sa fecha, fácil le hubiera sido expresarlo al de-finir el ingreso sujeto al impuesto. Un examen detenido de la ley revela el cuidado que tuvo el legislador de establecer que todo ingreso percibido o consignado o depositado a favor de un individuo a partir del 1ro. de enero de 1943, estará sujeto al pago del impuesto.
Es verdad que el artículo 1ro! de la Ley preceptúa que la contribución impuesta por ella se cobrará y pagará a partir de enero 1ro. de 1943, pero esto no implica que el impuesto *682no pueda cobrarse sobre el pago de servicios prestados antes de dicha fecha, pero pagados o consignados con posterioridad a la misma. El objeto de esa disposición no es otro que fijar desde qué momento estarán sujetos al pago de la contribu-ción los ingresos recibidos.
En el presente caso no hay envuelta cuestión alguna sobre aplicación retroactiva de la ley. Como se dijo en Harvester Co. v. Dept. of Taxation, 322 U. S. 435, 445 (1944), 88 L. Ed., 1373:
“Los apelantes no niegan que los dividendos procedían de ga-nancias obtenidas dentro del estado de Wisconsin, pero se arguye que algunos de dichos beneficios, por lo menos, fueron pagados de beneficios acumulados o separados en años anteriores a la aproba-ción del estatuto contributivo. Pero como el evento contributivo, la distribución de dividendos pagados de beneficios y el haberse de-ducido de la contribución dichos dividendos, ocurrió coin posterio-ridad a la aprobación del estatuto contributivo, la cuestión de apli-cación retroactiva del estatuto no está envuelta.”
A nuestro juicio no existió el error que acabamos de dis-cutir.
Arguye la peticionaria en su otro señalamiento de error que ella no venía obligada a pagar el resto del impuesto de la Victoria que no retuvo en su origen a sus socios y empleados por pagos efectuados el 10 de enero de 1943, por concepto de servicios prestados con anterioridad a la vigencia de la ley.
Fundamentando este señalamiento de eíror aduce la pe-ticionaria argumentos que no resisten el más ligéro análisis. Arguye que si ella, por error en la interpretación de la ley del Impuesto de la Victoria, no retuvo en su origen la con-tribución en lo que respecta a la parte proporcional del precio de los servicios prestados antes del 1ro. de enero de 1943, no viene obligada a pagar dicha contribución por las perso-nas que recibieron tales ingresos. Arguye, además, que la contribución' se impone al individuo que recibe el pago y no a la persona que lo verifica.
*683El artículo 3 de la Ley impone la obligación de retener en su origen el impuesto de la Victoria a la persona que baga pagos por cualesquiera de los conceptos mencionados como tributables en el art. 1, que no bayari sido mencionados en el art. 2; y el art. 7 le impone el deber de pagarlo al Teso-rero de Puerto Rico. . • •
La ignorancia de la ley no excusa de su cumplimiento y si la persona que bace el pago deja de cumplir con el deber de retener el impuesto en'su origen, ese error de interpre-tación no le excusa del pago de lo que debió baber retenido para el Tesorero. El liecbo de que la contribución se im-ponga al individuo que recibe el pago y no al agente retene-dor, carece de pertinencia, pues al agente retenedor no se le cobra la contribución impuesta a él, sino la cantidad que debió retener y no lo bizo.

Procede, por lo expuesto, anular el auto expedido y con-firmar Ias resoluciones recurridas.


(1) La ley concede ciertas deducciones y determina los ingresos no sujetos a la contribución, a los cuales es innecesario hacer referencia, a los efectos de esta opinión.